Citation Nr: 1609595	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-39 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988 and November 1990 to May 1991, with additional service in the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a                                                                                                                                                                                                                                                                                                                       July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted the Veteran's claim for entitlement to service connection for PTSD, assigning a disability rating of 10 percent and an effective date of September 11, 2007.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.

A hearing was held on September 16, 2011, by means of video conferencing equipment, with the appellant in Des Moines, Iowa, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the appeal for an increased initial evaluation for PTSD for further development in February 2012.  That development was completed, and the case was returned to the Board for appellate review.  

In an October 2012 rating decision, the RO increased the disability rating for service-connected PTSD from 10 percent to 70 percent, effective September 11, 2007.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In a November 2013 decision, the Board denied the Veteran's appeal for an increased initial evaluation in excess of the then-assigned 70 percent disability rating covering the entirety of the appeal period.  That issue is not presently before the Board.  In the same decision, the Board found that a TDIU claim was raised by the record as part and parcel of the increased-rating claim, as per the Court of Appeals for Veterans Claims's (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue of entitlement to a TDIU for initial development by the Agency of Original Jurisdiction (AOJ).  That development was completed, and the issue of entitlement to a TDIU has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran is currently employed and has been employed throughout the duration of the appeal period, and that such employment is not marginal.

2.  The Veteran is not rendered unable to secure or maintain substantially gainful employment by reason of his only service-connected disability, posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Pursuant to the Board's November 2013 remand instructions, the Veteran was sent appropriate notice in December 2013 relating to the elements needed for a finding of entitlement to a TDIU.  The notice letter also requested that the Veteran identify any private treatment records he wanted VA to obtain, and indicated that the Veteran must complete, sign, and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  Thus, VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270. 

The duty to assist the Veteran has also been satisfied for this case.  VA and Vet Center mental health treatment records have been associated with the claims file.  The record also demonstrates that a search of the Social Security Association (SSA) database for the Veteran, ran in December 2014, did not produce any data which would indicate that the Veteran is or was in receipt of SSA disability benefits.  The Veteran has also been afforded the opportunity to present testimony at a hearing before the Board, which he did in September 2011.  While the Veteran specifically testified as to the issue of entitlement to an initial increased evaluation for posttraumatic stress disorder, he spoke at length about the effect of his PTSD symptoms and medication on his occupational functioning.  As PTSD is the only disability for which the Veteran has been awarded service connection, any symptoms or difficulties resulting from any other disability would not be for consideration in determining whether a TDIU is warranted.  The Veteran has also not requested that an additional Board hearing be provided.

As noted previously, the December 2013 notice letter requested that the Veteran identify any private treatment records he wanted VA to obtain, and indicated that the Veteran must complete, sign, and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  A completed VA Form 21-8940 would have provided VA with information regarding the Veteran's current and past employment and educational background, and have included the authorization necessary for VA to seek to obtain employment and annual income information from the Veteran's employer.  As of the date of this decision, the record does not reflect that the Veteran responded with the necessary information and releases.  The duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by completing and mailing the forms providing the necessary authorizations to allow VA to effectively request any outstanding private treatment records and information from his employer, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, although this information remains outstanding, the record reflects that the Veteran did not complete the necessary steps that would have allowed further action on the part of VA.  

The Veteran has been provided an opportunity to submit additional evidence and it appears that all obtainable evidence identified by the Veteran relative to the claim decided herein, that does not first require action by the Veteran, has been retrieved and associated with the claims file.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Veteran has additionally been afforded VA examinations regarding the severity and manifestations of his service-connected PTSD.  The examinations were conducted by medical professionals who reviewed the medical records, solicited a history from the Veteran, and provided information as to the functional limitations imposed by his PTSD on his occupational activities.  "[T]he need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the [RO] or the Board."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In the present case, a combined-effects medical examination is found to be unnecessary, as the Veteran has only been awarded service connection for the single disability of PTSD.

The appellant's claim was previously before the Board in November 2013, and was remanded to provide the Veteran with appropriate notice regarding the criteria needed for a TDIU and a VA Form 21-8940 for the Veteran to complete and return, and for the AOJ to complete any additional evidentiary development necessary to adjudicate the claim for a TDIU.  As noted previously, appropriate notice and a blank VA Form 21-8940 were sent to the Veteran in December 2013.  The AOJ's ability to conduct any additional development necessary to adjudicate the claim for a TDIU, to include requesting information from the Veteran's employer, was stymied by the Veteran's failure to return a completed VA Form 21-8940.  Considering this, the Board finds the development completed by the AOJ to substantially comply with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Board may thus continue with adjudication of this appeal.

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  This was incorporated into 38 C.F.R. § 4.16(a), which now specifies that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and/or the reasons for termination.  Id. 

The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

III. Background

The Veteran's service connected PTSD has previously been awarded a 70 percent evaluation for the entire appeal period, from September 2007 to present.  Therefore, the Veteran has a service-connected disability rated at 60 percent or more, and the remaining question for entitlement to a TDIU is whether his PTSD symptoms render  him unable to obtain or maintain substantially gainful employment.

The evidence of record demonstrates that the Veteran has been employed throughout the relevant appeal period, working in the insurance industry.  In an August 2013 Informal Hearing Presentation, the Veteran's representative argued that the Veteran's employment as an insurance salesman is marginal, and does not represent substantially gainful employment under 38 C.F.R. § 4.16(a).  Specifically, the Veteran contends that he is only able to keep his job because of the flexibility it offers, allowing him to work from home to avoid conflicts with others on the job and to work in the morning and leave early whenever he needs, due to difficulty concentrating, feelings of being overwhelmed, and irritability towards his coworkers and clients.  The Veteran also asserts that his employment should be deemed marginal because he is only able to work approximately half the number of hours could previously and because his income, largely based on commissions, has been significantly reduced due to limitations attributable to his PTSD.

VA psychiatric notes associated with the claims file corroborate the Veteran's assertions regarding his work situation.  In an April 2007 consult note, the Veteran reported working six to seven days per week and stated that he could not estimate the total number of hours, but stated that "it's a lot."  An October 2008 record stated that he continued to work as an insurance agent and it was going well.  An August 2009 VA psychiatric follow-up note states that the Veteran reported that he had been handling his PTSD well, but was experiencing intermittent irritability.  He also expressed disappointment that his medications had been slowing him down some and were making him less intense in terms of having energy to work long hours.  At the September 2011 Board hearing, the Veteran clarified that although he was working long hours during this period, he would only be getting in approximately four or five productive work hours per day.  In April 2010, the Veteran reported at a psychiatric progress visit that he worked approximately 30 hours per week, down from the approximately 60 hours he "should" be working, and had been working previously.  He also reported that his productivity and income were down significantly.  At a June 2011 psychiatric visit, the Veteran reported significant interpersonal conflicts at and away from work, noting that he only worked part time due to fatigue and low frustration tolerance, feeling mentally spent after approximately six hours of work.  VA treatment records from 2011 and 2012 indicate that the Veteran was working remotely from home more frequently to avoid conflicts with others, and that he was less productive at his job.  In October 2012, the Veteran was noted to speak in an irritable manner of the effort it took him daily to maintain his PTSD symptoms, such as reigning in his anger response and tiring easily.  He further reported that he was maintaining employment, but avoided overworking himself.  A June 2015 psychiatric initial consultation note states that the Veteran's last follow-up appointment was in October 2012.  It further states that he works less than six hours actually at his desk and runs an insurance business with two employees.  The evaluator noted that the Veteran had stable finances and works, but limits the work because of PTSD.  

The Veteran was afforded a  number of VA examinations regarding his mental health claims.  In March and June 2008 VA examinations, the Veteran described working approximately six hours per day, attributing this to irritability and problems concentrating.  He reported that as an independent insurance agent, he was able to set his own hours and thereby accommodate his behavior symptoms, particularly his irritability.  In March 2008, he stated that despite having to leave early every day, he was "making it," and in June 2008 stated that he was "able to make an adequate living."  At a March 2010 VA examination, the Veteran reported continuing to work in insurance sales, and the examination report noted that the Veteran stated that "he is lucky to be in his field as he is autonomous and he can set his own hours."  The Veteran reported losing business and customers over the past few years due to his irritability, and stated that he was hard on his office staff.  He further reported only being able to work four or five hours per day before he gets frustrated and has to leave, and stated that he would not be able to work a regular job that required him to be present 40 hours per week.  

The most-recent VA examination was conducted in March 2012.  The examiner categorized the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  Regarding his occupation, the Veteran reported working flexible hours in the insurance industry.  He described his occupation as "a job that fits in good for me . . . I can work it around my PTSD . . . ."  He described having high irritability and reported that "productive time is never over 6 hours a day," noting that he will "shut down mentally at a point."  He further described angering easily and raising his voice with coworkers and clients, at which point he would get in his car and leave.  The VA examiner characterized this as some occupational impairment under the Axis V portion of the PTSD evaluation.  The Veteran had been working with his current company for 18 years.  

IV. Analysis

Considering the evidence of record under the law and regulations cited above, the Board finds that a preponderance of the evidence demonstrates that the Veteran has maintained employment throughout the appeal period, and that his employment as an insurance salesman is not marginal, and constitutes substantially gainful employment.

As an initial matter, the record does not contain the evidence necessary to determine whether the Veteran's earned annual income exceeds the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Because the Veteran did not provide evidence documenting or reporting his annual income, and did not return a completed VA Form 21-8940, VA is unable to determine his actual annual earned income.  Although the Veteran submitted a September 2011 letter from his bank indicating that he had not made a house payment which was due eight days prior, this does not necessarily speak to the level of the Veteran's annual income.  While it is possible that this letter represents evidence that the Veteran was experiencing financial difficulties at that time, it could equally evince simple untimeliness on his part or a temporary inability to make his house payment.  There is no further evidence of record indicating that this notice led to any subsequent action on the part of his bank to collect or that the Veteran was unable to make the indicated payment.  As noted above, the claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The evidence of record demonstrates that the Veteran is currently employed, is working approximately 30 hours per week, and in his own words, is "able to make an adequate living."  Additionally, the Veteran has not submitted evidence indicating his approximate annual income at any point during the appeal period.  Therefore, the weight of the evidence is against a finding that his service-connected PTSD symptoms resulted in a reduction of income to such an extent that it brought the Veteran's annual income below the applicable poverty threshold.

The Veteran asserts that his occupation can be classified as marginal employment due to the accommodations his insurance job allows, including the ability to set his own hours, work a good deal from home, and come and go as needed.  In the August 2013 informal hearing presentation, it was asserted that the Veteran's employment is akin to employment in a protected environment.  While the Veteran stated at the Board hearing that he had an agreement with his employer that he would be able to have a great deal of independence and come and go as he pleases, the Board does not find that this amounts to a "protected environment."  As stated by the Veteran, although his work conditions are more flexible, he continues to work on commission and is ostensibly paid under the same compensation framework as other employees, based on the amount of work he completes/business he conducts during whatever hours he works.  While it is conceded that the flexibility of the Veteran's position has facilitated his remaining employed, the Veteran has not suggested that his employer has made a particular exception for him in allowing for his work structure, but instead, has stated that "he is lucky to be in his field as he is autonomous and can set his own hours."  This statement would appear to indicate that, although he has an agreement in place with his employer, such an agreement does not represent a special concession to his disability, but instead would be available for anyone needing to worked decreased hours or otherwise need to be on-call to leave work.  There is also no indication from the evidence of record that, having worked for approximately 20 years in this field, the Veteran would be unable to obtain a similar independent insurance agent position should he lose his current job, or that his work structure is anomalous in the insurance field.

While the Veteran's representative cited to the case of Pratt v. Derwinski for the proposition that accommodating a veteran's disabilities is evidence of unemployability, the Board notes that in that particular case, it was argued that the appellant's employer made concessions to accommodate his disabilities such as having him do little work, sitting around answering phones, and being accompanied by others to lift things for him.  The physical aspects that veteran was unable to perform were an integral part of his job, and he was allowed to continue in his same position, assumedly with the same pay, despite his inability to perform these duties.  The present case is distinguishable in that, while the Veteran is allowed some flexibility in his schedule, there has been no contention that less is expected of him or that he is offered a special pro-rated commission/payment structure to accommodate his disability.  In contrast, the Veteran has specifically argued that his income has decreased significantly because of his inability to work hours comparable to those he worked in the past and poor interpersonal relationships with clients leading to a decrease in business/commissions, thus indicating that his job "accommodations" did not extend to special or more favorable treatment by his employer.   

The Veteran testified at the Board hearing that, as a result of his PTSD and medication, his commissions and income have been reduced by a significant amount (approximately $12,000 in the first year after starting his meds), but clearly stated that he was not claiming that he is completely unable to work.  He has also consistently asserted that his symptoms and medications have rendered him only able to work approximately half the number of hours he had previously.  As noted previously however, whether employment constitutes "substantially gainful employment" for TDIU purposes regarding income is contingent upon whether the annual earned income exceeds the poverty threshold, irrespective of the number of hours or days actually worked and without regard to any prior income history.  See Faust v. West, 13 Vet. App. 342, 355-56 (2000).  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2015).  38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The 70 percent disability rating assigned for the Veteran's service-connected PTSD is a high rating which is meant to compensate for considerable loss of working time and efficiency.  The decrease in the hours the Veteran is able to work and his commissions/annual income do not, in and of themselves, render such employment marginal.  

In conclusion, although the Veteran's overall disability rating meets the numeric criterion for the schedular assignment of a TDIU, a preponderance of evidence demonstrates that the Veteran has remained employed throughout the relevant appeal period and that such employment is not marginal in nature.  As the weight of the evidence is against a finding that the Veteran's only service-connected disability, PTSD, renders him unable to obtain or maintain substantially gainful employment, the benefit of the doubt doctrine is inapplicable, and his claim for entitlement to a TDIU must be denied.  See 38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating based on individual unemployability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


